Civil action to recover for alleged breach of exclusive right, granted the plaintiff by the defendant, to distribute Pennzoil products in certain counties of North Carolina.
From a verdict and judgment in favor of plaintiff, the defendant appeals, assigning errors.
On controverted issues of fact, involving different understanding and opposite contentions of the parties, the jury has found in favor of the plaintiff. A careful perusal of the record leaves us with the impression that the case has been tried in substantial conformity to the principles of law applicable and the authoritative decisions on the questions raised by the defendant's 207 exceptions and assignments of error. It is not to be expected that we should discuss the assignments seriatim, for, to do so, would require an opinion of intolerable length. S. v. Lea, ante, 13.
No error. *Page 851